 

Exhibit 10.10

OTIC PHARMA LTD.

GLOBAL SHARE INCENTIVE PLAN (2012)

1.       Name And Purpose.

1.1     This plan, which has been adopted by the Board of Directors of the
Company, Otic Pharma Ltd., as amended from time to time, shall be known as the
Otic Pharma Ltd. Global Share Incentive Plan (2012)(the “Plan”).

1.2     The purposes of the Plan are to attract and retain the best available
personnel for positions of substantial responsibility, to provide additional
incentive to Service Providers of the Company and its affiliates and
subsidiaries, if any, and to promote the Company's business by providing such
individuals with opportunities to receive Awards pursuant to the Plan and to
strengthen the sense of common interest between such individuals and the
Company's Shareholders.

1.3     Awards granted under the Plan to Service Providers in various
jurisdictions may be subject to specific terms and conditions for such grants
may be set forth in one or more separate appendix to the Plan, as may be
approved by the Board of Directors of the Company from time to time.

2.        Definitions

“Administrator” shall mean the Board of Directors or a Committee.

“Appendix” shall mean any appendix to the Plan adopted by the Board of Directors
containing country-specific or other special terms relating to Awards including
additional terms with respect to grants of restricted shares and other
equity-based Awards.

“Award” shall mean a grant of Options under the Plan or allotment of Shares
(including Restricted Shares) or other equity-based award hereunder. All Awards
shall be confirmed by an Award Agreement, and subject to the terms and
conditions of such Award Agreement.

“Award Agreement” shall mean a written instrument setting forth the terms
applicable to a particular Award.

“Board of Directors” shall mean the board of directors of the Company.

“Cause” shall have the meaning ascribed to such term or a similar term as
set  forth in the Participant’s employment agreement or
the  agreement  governing  the provision of services by a non-employee Service
Provider, or, in the absence of such a definition: (a) conviction of a crime of
moral turpitude; (b) any material breach by a Participant of his/her fiduciary
duties towards the Company, including  theft, embezzlement, or self-dealing, (b)
engagement in competing activities, any disclosure of confidential information
of the Company or breach of any obligation not to violate a restrictive
covenant; (c) a material breach of the Participant’s employment agreement or the
agreement governing the provision of services by a non-employee Service Provider

 

--------------------------------------------------------------------------------

 

which are not cured (if curable) within seven (7) days after receipt of written
notice thereof; or (d) if the Participant an employee residing in Israel, any
other circumstances under which severance pay (or part of them) may be denied
from the Participant upon termination of employment under the applicable Israeli
law.

“Committee” shall mean a compensation committee or other committee as may be
appointed and maintained by the Board of Directors, in its discretion, to
administer the Plan, to the extent permissible under applicable law, as amended
from time to time.

“Company” shall mean Otic Pharma Ltd., an Israeli Company, and its successors
and assigns.

“Companies Law” shall mean the Israeli Companies Law, 1999, as amended from time
to time.

“Consultant” means any entity or individual who (either directly or, in the case
of an individual, through his or her employer) is an advisor or consultant to
the Company or its subsidiary or affiliate.

“Corporate Charter” shall mean the Articles of Association of the Company, and
any subsequent amendments or replacements thereto.

“Disability” shall have the meaning ascribed to such term or a similar term in
the Participant's employment agreement (where applicable), or in the absence of
such a definition, the inability of the Participant, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
the Participant’s position with the Company because of the sickness or injury of
the Participant for a consecutive period of 90 days.

“Fair Market Value” shall mean, as of any date, the value of Shares, determined
as follows:

(i)     If the Shares are listed on any established stock exchange or traded on
the Nasdaq National Market or the Nasdaq Small Cap Market, the Fair Market Value
of an Ordinary Share of the Company shall be the closing sales price for such
shares (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest  volume of
trading in the Ordinary Shares) on the  last market trading day prior to the day
of determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable.

(ii)     In the absence of such markets for the Shares, the Fair Market Value
shall be determined in good faith by the Board.

“IPO” shall mean an initial offering of the Company’s Shares to the public in an
underwritten offering under an applicable registration statement.

“Options” shall mean options to purchase Shares awarded under the Plan.

2

 

--------------------------------------------------------------------------------

 

“Participant” shall mean a recipient of an Award hereunder who executes an Award
Agreement.

“Restricted Shares” means an Award of Shares under this Plan that is subject to
the terms and conditions of Section 7.

“Service Provider” shall mean an employee, director, office holder or Consultant
of the Company or its subsidiary or affiliate.

“Shares” shall mean ordinary shares of the Company, nominal value NIS 0.01 per
share.

“Transaction” shall have the meaning set forth in Section 10.2.

3.       Administration of the Plan.

3.1     The Plan will be administered by the Administrator. If the Administrator
is a Committee, such Committee will consist of such number of members of the
board of directors of the Company (not less than two in number), as may be
determined from time to time by the Board of Directors. The Board of Directors
shall appoint such members of the Committee, may from time to time remove
members from, or add members to, the Committee, and shall fill vacancies in the
Committee however caused.

3.2     The Committee, if appointed, shall select one of its members as its
Chairman and shall hold its meetings at such times and places as it shall
determine. Actions at a meeting of the Committee at which a majority of its
members are present or acts approved in writing by all members of the Committee
shall be the valid acts of the Committee. The Committee shall appoint a
secretary, who shall keep records of its meetings and shall make such rules and
regulations for the conduct of its business and the implementation of the Plan,
as it shall deem advisable, subject to the directives of the Board of Directors
and in accordance with applicable law.

3.3     Subject to the general terms and conditions of the Plan, and in
particular Section 3.4 below, the Administrator shall have full authority in its
discretion, from time to time and at any time, to determine (i) eligible
Participants, (ii) the number of Options or Shares to be covered by each Award,
(iii) the time or times at which the Award shall be granted, (iv) the vesting
schedule and other terms and conditions applying to Awards, (v) the form(s) of
written agreements  applying to Awards, and (vi) any other matter  which is
necessary or desirable for, or incidental to, the administration of the Plan and
the granting of Awards. The Board of Directors may, in its sole discretion,
delegate some or all of the powers listed above to the Committee, to the extent
permitted by the Companies Law, its Corporate Charter or other applicable law.

3.4     No member of the Board of Directors or of the Committee shall be liable
for any action or determination made in good faith with respect to the Plan or
any Award granted hereunder. Subject to the Company’s decision and to all
approvals legally required, each member of the Board or the Committee shall be
indemnified and held harmless by the Company against any cost or expense
(including counsel fees) reasonably incurred by him or her, or any liability
(including any sum paid in settlement of a claim with the approval of the
Company) arising out of any act or omission to act in connection with the Plan
unless arising out of such member's own willful misconduct or

3

 

--------------------------------------------------------------------------------

 

bad faith, to the fullest extent  permitted by applicable law. Such
indemnification shall be in addition to any rights of indemnification the member
may have as a director or otherwise under the Company’s Corporate Charter, any
agreement, any vote of shareholders or disinterested directors, insurance policy
or otherwise.

3.5     The interpretation and construction by the Administrator of any
provision of the Plan or of any Award hereunder shall be final and conclusive.
In the event that the Board appoints a Committee, the interpretation and
construction by the Committee of any provision of the Plan or of any Award
hereunder shall be conclusive unless otherwise determined by the Board of
Directors. To avoid doubt, the Board of Directors may at any time exercise any
powers of the Administrator, notwithstanding the fact that a Committee has been
appointed.

3.6     The Administrator shall have the authority to adopt, alter and repeal
such administrative rules, guidelines and practices governing the Plan and
perform all acts, including the delegation of its responsibilities (to the
extent permitted by applicable law and applicable stock exchange rules), as it
shall, from time to time, deem advisable; to construe and interpret the terms
and provisions of the Plan and any Award issued under the Plan (and any
agreements relating thereto); and to otherwise supervise the administration of
the Plan. The Administrator may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or in any agreement relating thereto in
the manner and to the extent it shall deem necessary to effectuate the purpose
and intent   of the Plan. Notwithstanding the foregoing, no action of the
Administrator under this Section 3.6 not otherwise provided for herein or in an
Award Agreement shall reduce the vested rights of any Participant without the
Participant’s consent.

3.7     Without limiting the generality of the foregoing, the Administrator may
adopt special appendices and/or guidelines and provisions for persons who are
residing in or employed in, or subject to, the taxes of, any domestic or foreign
jurisdictions, to comply with applicable laws, regulations, or accounting,
listing or other rules with respect to such domestic or foreign jurisdictions.

4.       Eligible Participants.

4.1     No Award may be granted pursuant to the Plan to any person serving as a
member of the Committee or to any other Director of the Company at the time of
the grant, unless such grant is approved in the manner prescribed for the
approval of compensation of directors under the Companies Law.

4.2     Subject to the limitation set forth in Section 4.1 above and any
restriction imposed by applicable law, Awards may be granted to any Service
Provider of the Company, whether or not a director of the Company or its
affiliates. The grant of an Award to a Participant hereunder shall neither
entitle such Participant to receive an additional Award or participate in
other  incentive  plans of the Company, nor disqualify such Participant from
receiving and additional Award or participating in other incentive plans of the
Company.

4

 

--------------------------------------------------------------------------------

 

5.       Reserved Shares.

The Company shall determine the number of Shares reserved hereunder from time to
time, and such number may be increased or decreased by the Company from time to
time. Any Shares under the Plan, in respect of which the right hereunder of a
Participant to purchase the same shall for any reason terminate, expire or
otherwise cease to exist, shall again be available for grant as Awards under the
Plan. Any Shares that remain unissued and are not subject to Awards at the
termination of the Plan shall cease to be reserved for purposes of the Plan.
Until termination of the Plan the Company shall at all times reserve a
sufficient number of Shares to meet the requirements of the Plan.

6.       Award Agreement.

6.1     The Board of Directors in its discretion may award to Participants
Awards available under the Plan. The terms of the Award will be set forth in the
Award Agreement. The date of grant of each Award shall be the date specified by
the Board of Directors at the time such award is made, or in the absence of such
specification, the date of approval of the award by the Board of Directors.

6.2     The Award Agreement shall state, inter alia, the number of Options or
Shares or equity-based units covered thereby, the type of Option or Share-based
or other grant awarded, any special terms applying to such Award (if any),
including the terms of any country-specific or other applicable Appendix, as
determined by the Board of Directors.

7.       Restricted Shares and Other Equity-Based Awards.

7.1     Eligibility. Restricted Shares may be issued to all Participants either
alone or in addition to other Awards granted under the Plan. The Administrator
shall determine the eligible Participants to whom, and the time or times at
which, grants of Restricted Shares will be made, the number of shares to be
awarded, the purchase price (if any) to be paid by the Participant (subject to
Section 7.2), the time or times at which such Awards may be subject to
forfeiture (if any), the vesting schedule (if any) and rights to acceleration
thereof, and all other terms and conditions of the Awards. The Administrator may
condition the grant or vesting of Restricted Shares upon the attainment of
specified performance targets or such other factors as the Administrator may
determine, in its sole discretion. Unless otherwise determined by the
Administrator, the Participant shall not be permitted to sell or transfer shares
of Restricted  Shares  awarded under this Plan during a period set by the
Administrator (if any)  (the  “Restriction Period”) commencing with the date of
such Award, as set forth in the applicable Award agreement.

7.2     Terms. A Participant selected to receive Restricted Shares shall not
have any rights with respect to such Award, unless and until such Participant
has delivered a fully executed copy of the Award Agreement evidencing the Award
to the Company and has otherwise complied with the applicable terms and
conditions of such Award. The purchase price of Restricted Shares shall be
determined by the Administrator, but shall  not be less than as permitted under
applicable law. Awards of Restricted Shares must be accepted within a period of
21 days (or such shorter period as the Administrator may

5

 

--------------------------------------------------------------------------------

 

specify at grant) after the grant date, by executing an Award Agreement and by
paying whatever price (if any) the Administrator has designated thereunder.

7.3     Legend. Each Participant receiving Restricted Shares shall be issued a
share certificate in respect of such Restricted Shares, unless the Administrator
elects to use another system, such as book entries by the transfer agent, as
evidencing ownership of Restricted Shares. Such certificate shall be registered
in the name of such Participant, and shall bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form (as well as other legend required by the
Administrator pursuant to Section 18.3 below):

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares represented hereby are subject to the terms
and conditions (including forfeiture) of the Otic Pharma Ltd. Global Incentive
Plan (2012), and an Award Agreement entered into between the registered owner
and the Company dated      .   Copies of such Plan and Award agreement are on
file at Otic Pharma Ltd.”

7.4     Custody. The Administrator may require that any share certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any Restricted Shares
Award, the Participant shall have delivered a duly signed share transfer deed,
endorsed in blank, relating to the Shares covered by such Award.

7.5     Rights as Shareholder.   Except as provided  in  this Section  and  
Section 7.4 above and as otherwise determined by the Administrator and set forth
in the Award Agreement, the Participant shall have, with respect to the
Restricted Shares, all of the rights of a holder of Shares including, without
limitation, the right to receive any dividends, the right to vote such shares
and, subject to and conditioned upon the full vesting of Restricted Shares, the
right to tender such shares. Notwithstanding the foregoing, the payment of
dividends shall be deferred until, and conditioned upon, the expiration of the
applicable Restriction Period, unless the Administrator, in its sole discretion,
specifies otherwise at the time of the Award.

7.6     Lapse of Restrictions.  If and when the Restriction Period expires
without a prior forfeiture of the Restricted Shares subject to such Restriction
Period, the certificates for such shares shall be delivered to the Participant.
All legends shall be removed from said certificates at the time of delivery to
the Participant except as otherwise required by applicable law. Notwithstanding
the foregoing, actual certificates shall not be issued to the extent that book
entry recordkeeping is used.

7.7     Other Equity-Based Awards. Other equity-based awards (including, without
limitation, restricted share units and performance share awards) may be granted
either alone or in addition to or other Awards granted under the Plan to all
eligible Participants pursuant to such terms and conditions as the Administrator
may determine, including without limitation, in one or more appendix adopted by
the administrator and appended to this Plan.

6

 

--------------------------------------------------------------------------------

 

8.       Exercise of Options.

8.1     Options shall be exercisable pursuant to the terms under which they were
awarded and subject to the terms and conditions of the Plan and any applicable
Appendix, as specified in the Award Agreement.

8.2     The exercise price for each share to be issued upon exercise of an
Option shall be such price as is determined by the Board in its discretion,
provided that the price per Share is not less than the nominal value of each
Share, or to the extent required pursuant to applicable law or to qualify for
favorable tax treatment (as determined by the Administrator), not less than 100%
of the Fair Market Value of a Share on the date of grant.

8.3     An Option, or any part thereof, shall be exercisable by the
Participant's signing and returning to the Company at its principal office, a
“Notice of Exercise” in such form and substance as may be prescribed by the
Board of Directors from time to time, together with full payment for the Shares
underlying such Option, and the execution and delivery of any other document
required pursuant to the applicable Award Agreement.

8.4     Each payment for Shares under an Option shall be in respect of a whole
number of Shares, shall be effected in cash or by check payable to the order of
the Company, or such other method of payment acceptable to the Company as
determined by the Administrator, and shall be accompanied by a notice stating
the number of Shares being paid for thereby.

8.5     Until the Shares are issued (as evidenced by the appropriate entry in
the share register of the Company or of a duly authorized transfer agent of the
Company) a Participant shall have no right to vote or right to receive dividends
or any other rights as a shareholder shall exist with respect to such Shares,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right the record date for which is prior to
the date the Shares are issued, except as provided in Section 10 of the Plan.

8.6     To the extent permitted by law, if the Share is traded on a national
securities exchange, The Nasdaq Share Market or quoted on a national quotation
system sponsored by the National Association of Securities Dealers or otherwise
publicly traded or quoted, payment for the Shares underlying an Option may be
made all or in part by the delivery (on a form prescribed by the Company) of an
irrevocable direction to a securities broker approved by the Company to sell
Shares and to deliver all or part of the sales proceeds to the Company in
payment of the exercise price (or the relevant portion thereof, as applicable)
and any withholding taxes, or  on such other terms and conditions as may  be
acceptable to the Administrator. No Shares shall be issued until payment has
been  made or provided for, as provided herein.

7

 

--------------------------------------------------------------------------------

 

8.7     The Administrator may designate certain periods, at its reasonable
discretion, with respect to all or certain groups of Participants and/or with
respect to  certain types of Awards, during which the exercise of Awards and/or
sale of Shares shall be restricted or prohibited, including without limitation,
in order to comply with applicable laws in any relevant jurisdiction and/or
rules of any exchange on which the Company's shares are traded. During such
blackout periods, Participants will not be able to exercise the Options (or
other Awards) and/or sale the Shares held by or on behalf of  the Participants,
and the Company shall not bear any liability to Participants for any claim, loss
or liability that may result from such restrictions.

9.       Termination of Relationship as Service Provider.

9.1     Effect of Termination; Exercise after Termination. Unless otherwise
determined by the Administrator, if a Participant ceases to be a Service
Provider, such Participant may exercise any outstanding Options within such
period of time as is specified in the Award Agreement or the Plan to the extent
that the Options are vested on the date of termination (but in no event later
than the expiration of the term of the Option as set forth in the Award
Agreement). If, on the date of termination, any Options are unvested, the Shares
covered by the unvested portion of the Option shall revert to the Plan. If,
after termination, the Participant does not exercise the vested Options within
the time specified in the Award Agreement or the Plan, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

In the absence of a provision specifying otherwise in the relevant Award
Agreement, then:

(a)     in the event that the Participant ceases to be a Service Provider for
any reason other than termination for Cause , or as a result of Participant’s
death or Disability, then (i) the vested Options shall remain exercisable until
the earlier of: (a) a period of three (3) months from the Date of Termination;
or (b) expiration of the term of the Option as set forth in Section 13; and (ii)
all Restricted Shares still subject to restriction under the applicable
Restriction Period, as set forth in the Award Agreement, shall be forfeited.

(b)     in the event that the Participant ceases to be a Service Provider for
Cause, then (i) all Options will terminate immediately upon the date of such
termination for cause, such that the unvested portion of the Options will not
vest, and the vested portion of the Options will no longer be exercisable; and
(ii) all Restricted Shares still subject to restriction under the applicable
Restriction Period as of the Date of Termination, as set forth in the Award
Agreement, shall be forfeited.

(c)     in the event that the Participant ceases to be a Service Provider as
a  result of Participant’s Disability, then (i) the vested Options shall remain
exercisable until the earlier of: (a) a period of twelve (12) months from the
Date of Termination; or (b)expiration of the term of the Option as set forth in
Section 13; and (ii) subject to sub-section (i) above, all Restricted Shares
still subject to restriction under the applicable Restriction Period, as set
forth in the Award Agreement, shall be  forfeited.

8

 

--------------------------------------------------------------------------------

 

(d)     in the event that the Participant dies while a
Service  Provider:  (i)  the vested portion of the Option shall remain
exercisable by the Participant’s estate or by a person who acquires the right to
exercise the Option by bequest or inheritance for twelve (12) months following
the Participant’s date of death; and (ii) subject to sub-section (i) above, all
Restricted Shares still subject to restriction under the applicable Restriction
Period as of the Date of Termination, as set forth in the Award Agreement, shall
be forfeited as of the Date of Termination.

9.2     Date of Termination. For purposes of the
Plan  and  any  Award  or  Award Agreement, and unless otherwise set forth in
the relevant Award Agreement, the “Date of Termination” (whether for Cause or
otherwise) shall be the effective date of termination of the Participant's
employment or engagement as a Service Provider.

9.3     Leave of Absence.  Unless the Administrator provides otherwise, vesting
of Awards granted hereunder shall be suspended during any unpaid leave of
absence (except, for the avoidance of doubt, periods of legally protected leave
of absence pursuant to applicable law).

9.4     Change of Status. A Service Provider shall not cease to be considered as
such in the case of any (a) leave of absence approved by the Company or pursuant
to applicable law, or (b) transfers between locations of the Company or between
the Company, and its parent, subsidiary, affiliate, or any successor thereof; or
(c) changes in status (employee to director, employee to consultant, etc.)
provided that such change may affect the specific terms applying to the Service
Provider’s Award.

10.       Adjustments.

Upon the occurrence of any of the following described events, a Participant's
rights to purchase Shares under the Plan shall be adjusted as hereinafter
provided:

10.1     Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of Shares covered by each outstanding
Award, and the number of Shares which have been authorized for issuance under
the Plan but as to which no Options or other Award have yet been granted or
which have been returned to the Plan upon cancellation or expiration of an
Option or other Award, as well as the price per Share covered by each such
outstanding Award, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a share split, reverse
share split, share dividend, combination or reclassification of the Shares, or
any other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company. The conversion of any convertible
securities of the Company shall not be deemed to have been “effected without
receipt of consideration.” Such adjustment shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided herein, no issuance by the Company of shares of any class, or
securities convertible into shares of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to an Option or other Award.

9

 

--------------------------------------------------------------------------------

 

10.2     Merger, Acquisition, or Asset Sale.

(a)     In the event of (i) a merger or consolidation of the Company with or
into another corporation resulting in such other corporation being the surviving
entity or the direct or indirect parent of the Company or resulting in the
Company being the surviving entity and any other person or entity owning fifty
percent (50%) or more of the outstanding voting power of the Company’s
securities by virtue of the transaction, (ii) an acquisition of all or
substantially all of the shares of the Company, or (iii) the sale of all or
substantially all of the assets of the Company (each such event, a
“Transaction”), the unexercised or restricted portion of each outstanding Award
shall be assumed or an equivalent Award or right substituted, by the successor
corporation or an affiliate of the successor corporation, as shall be determined
by such entity, subject to the terms hereof. In the event that the successor
corporation or a parent or subsidiary of the successor corporation does not
provide for such an assumption or substitution of Awards, the Administrator
shall have sole and absolute discretion to determine the effect of the
Transaction on the unexercised and unvested or restricted portion of Awards
outstanding at the time of the Transaction, which may include either of the
following: (i) all or a portion of the outstanding Awards shall become
exercisable in full and/or the vesting of all or a portion of the unvested
Awards will accelerate on a date no later than two (2) days prior to the date of
consummation of the Transaction, provided that unless otherwise determined by
the Administrator, the exercise and/or vesting of all Awards that otherwise
would not have been exercisable and/or vested in the absence of a Transaction,
shall be contingent upon the actual consummation of the Transaction; (ii) that
all or a portion or certain categories of the outstanding Awards shall be
cancelled upon the actual consummation of the Transaction, and instead the
Participants will receive a cash payment in the amount and under the terms
determined by the Administrator at it sole and absolute discretion; and/or (iii)
that all or a portion or certain categories of the outstanding unvested or
restricted Awards shall be cancelled upon the actual consummation of the
Transaction, without consideration.

(b)     For the purposes of this Section 10.2, an Award shall be considered
assumed or substituted if, following a Transaction, the Award confers the
right  to  purchase or receive, for each Share subject to the Award immediately
prior to the Transaction, the consideration (whether shares, cash, or other
securities or property) received in the merger or sale of assets by holders of
Shares of the Company for each Share held on the effective date of the
Transaction (and if holders were offered a choice of consideration, the type of
consideration determined by the Administrator, at its sole discretion);
provided, however, that if the consideration received in the Transaction is not
solely common stock or ordinary shares (or the equivalent) of the successor
corporation or its direct or indirect parent, the Administrator may, with the
consent of the successor corporation,  provide for the per  share consideration
to be received upon the exercise of  the Award to be solely common stock or
ordinary shares (or the equivalent) of the successor corporation or its direct
or indirect parent equal in fair market value to the per share consideration
received by holders of Shares in the Transaction, as determined by the
Administrator.

10

 

--------------------------------------------------------------------------------

 

(c)     In the event that the Board of Directors determines in good faith that,
in the context of a Transaction, certain Awards have no monetary value and thus
do not entitle the holders of such Awards to any consideration under the terms
of the Transaction, the Board of Directors may determine that such Awards shall
terminate effective as of the effective date of the Transaction.

(d)     It is the intention that the Administrator’s authority to make
determinations, adjustments and clarifications in connection with the treatment
of Awards shall be interpreted as widely as possible, to allow the Administrator
maximal power and flexibility to interpret and implement the provisions of the
Plan in the event  of  Transaction, provided that the Administrator shall
determine in good faith that a Participant’s vested rights are not thereby
adversely affected without the Participant’s express written consent. Without
derogating from the generality of the foregoing, the Administrator shall have
the authority, at its sole discretion, to determine that the treatment of
Awards, whether vested or unvested, in a Transaction may differ among individual
Participants or groups of Participants, provided that the overall economic
impact of the different approaches determined by the Administrator shall be
substantively equivalent as of the date of the closing of the Transaction.

11.       Non-Transferability of Options and Shares.

11.1     No Option may be transferred other than by will or by the laws of
descent and distribution, and during the Participant's lifetime an Option may be
exercised only by such Participant.

11.2     Restricted Shares may not be assigned, transferred, pledged or
mortgaged, other than by will or laws of descent and distribution, prior to the
date on which the date  on which any applicable restriction, performance or
deferred period lapses. Shares for which full payment has not been made, may not
be assigned, transferred, pledged or mortgaged, other than by will or laws of
descent and distribution.

11.3     For avoidance of doubt, the foregoing shall not be deemed to restrict
the transfer of a Participant's rights in respect of Options or Shares
purchasable pursuant to the exercise thereof upon the death of such Participant
to such Participant’s estate or other successors by operation of law or will,
whose rights therein shall be governed by Section 9.1(d) hereof, and as may
otherwise be determined by the Administrator.

12.       Term and Amendment of the Plan.

12.1     The Plan shall expire on the date which is ten (10) years from the date
of its adoption by the Board of Directors (except as to Awards outstanding on
that date).

12.2     Notwithstanding any other provision of the Plan, the Board (or a duly
authorized Committee thereof) may at any time, and from time to time, amend, in
whole   or  in  part,  any or  all of  the provisions  of the Plan  (including
any amendment   deemed necessary to ensure that the Company may comply with any
regulatory requirement), or suspend or terminate it entirely, retroactively or
otherwise; provided, however,  that,  except (x) to correct obvious drafting
errors or as otherwise required by law or (y) as specifically provided herein,
the rights of a Participant with respect to vested

11

 

--------------------------------------------------------------------------------

 

Awards granted prior to such amendment, suspension or termination, may not be
reduced without the consent of such Participant. The Administrator may amend the
terms of any Award theretofore granted, prospectively or retroactively, but
except (x) to correct obvious drafting errors or as otherwise required by law or
applicable accounting rules, or (y) as specifically provided herein, no such
amendment or other action by the Committee shall reduce the rights of any
Participant with respect to vested Awards without  the  Participant’s consent.

13.       Term of Option.

Unless otherwise explicitly provided in an Award Agreement, if any Option,
or  any part thereof, has not been exercised and the Shares covered thereby
not  paid for  within ten (10) years after the date on which the Option was
granted, as set forth in the Award Agreement (or any other period set forth in
the instrument granting such Option pursuant to Section 6), such Option, or such
part thereof, and the right to acquire such Shares shall terminate, all
interests and rights of the Participant in and to the same shall expire, and, in
the event that in connection therewith any Shares are held in trust as
aforesaid, such trust shall expire.

14.       Continuance of Engagement.

Neither the Plan nor any offer of Shares or Options to a Participant shall
impose any obligation on the Company or a related company thereof, to continue
the employment or engagement of any Participant as a Service Provider, and
nothing in the Plan or in any Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve as a Service Provider of the
Company or a related company thereof or restrict the right of the Company or a
related company thereof to terminate such employment or engagement at any time.

15.       Governing Law.

The Plan and all instruments issued thereunder or in connection therewith, shall
be governed by, and interpreted in accordance with, the laws of the State of
Israel.

16.       Application of Funds.

The proceeds received by the Company from the sale of Shares pursuant to Awards
granted under the Plan will be used for general corporate purposes of the
Company or any related company thereof.

17.       Taxes.

17.1     Any tax consequences arising from the grant, or vesting or exercise of
any Award, from the payment for Shares covered thereby, or from any other event
or act (of the Company, and/or its affiliates, or the Participant), hereunder,
shall be borne solely by the Participant. The Company and/or its affiliates
shall withhold taxes according to the requirements under the applicable laws,
rules, and regulations, including withholding taxes at source. Furthermore, the
Participant shall agree to indemnify the Company and/or its affiliates and hold
them harmless against and from any and all liability for any such tax or
interest or penalty thereon, including without limitation, liabilities relating
to

12

 

--------------------------------------------------------------------------------

 

the necessity to withhold, or to have withheld, any such tax from any payment
made to the Participant. The Company or any of its affiliates may make such
provisions and take such steps as it may deem necessary or appropriate for the
withholding of all taxes required by law to be withheld with respect to Awards
granted under the Plan  and  the  exercise thereof, including, but not limited,
to (i) deducting the amount so required to be withheld from any other amount (or
Shares issuable) then or thereafter to be provided to the Participant, including
by deducting any such amount from a Participant’s salary or other amounts
payable to the Participant, to the maximum extent permitted under law and/or
(ii) requiring the Participant to pay to the Company or any of its affiliates
the amount so required to be withheld as a condition of the issuance, delivery,
distribution or release of any Shares and/or (iii) by causing the exercise and
sale of any Awards or Shares held by  on behalf of the Participant to cover such
liability, up to the amount required to satisfy minimum statutory withholding
requirements. In addition, the Participant will be required to pay any amount
due in excess of the tax withheld and transferred to the tax authorities,
pursuant to applicable tax laws, regulations and rules.

17.2     The receipt of an Award and/or the acquisition of Shares issued upon
the exercise of the Awards may result in tax consequences. The description of
tax consequences set forth in the Plan or any Appendix hereto does not purport
to be complete, up to date or to take into account any special circumstances
relating to a Participant.

17.3     THE PARTICIPANT IS ADVISED TO CONSULT WITH A TAX ADVISOR WITH RESPECT
TO THE TAX CONSEQUENCES OF RECEIVING OR EXERCISING ANY AWARD IN LIGHT OF HIS OR
HER PARTICULAR CIRCUMSTANCES.

18.       Market Stand-Off

If so requested by the Company or any representative of the underwriters (the
“Managing Underwriter”) in connection with any registration of the offering of
any securities of the Company under the securities laws of any jurisdiction, the
Participant  shall not sell or otherwise transfer any Shares or other securities
of the Company during a 180-day period or such other period as may be requested
in writing by the Managing Underwriter and agreed to in writing by the Company
(the “Market Standoff Period”) following the effective date of registration
statement of the Company filed under such securities laws. The Company may
require the Participant to execute a form of undertaking to this effect or
impose stop transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such Market Standoff Period.

13

 

--------------------------------------------------------------------------------

 

19.       Conditions Upon Issuance of Shares.

19.1     Legal Compliance. Shares shall not be issued pursuant to the exercise
of an Option or with respect to any other Award unless the exercise of such
Option or grant of such Award and the issuance and delivery of such Shares shall
comply with applicable laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance. The inability of the
Company to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.

19.2     Investment Representations. As a condition to the exercise of an Option
or receipt of an Award, the Board may require the person exercising such Option
or receiving such Award to represent and warrant at the time of any such
exercise or the time of receipt of the Award that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares, and make other representations as may be required under applicable
securities laws if, in the opinion of counsel for the Company, such
representations are required, all in form and content specified by the Board.

19.3     Legend. The Administrator may require each person receiving Shares
pursuant to an Award granted under the Plan to represent to and agree with the
Company in writing that the Participant is acquiring the shares without a view
to distribution thereof and such other securities law related representations as
the Administrator shall request. In addition to any legend required by the Plan,
the certificates for such shares may include any legend which the Administrator
deems appropriate to reflect any applicable restrictions on transfer. All
certificates for Shares delivered under  the  Plan shall  be subject to such
share transfer orders and other restrictions as the Administrator may deem
advisable under the rules, regulations and other requirements of any relevant
securities authority, any stock exchange upon which the Shares are then listed
or any national securities association system upon whose system the Shares are
then quoted, any applicable securities law, and any applicable corporate law,
and the Administrator may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

20.       Proxy

The Company, at its sole discretion, may require that as a condition of grant of
an Award or of exercise of an Option, the Participant be required to grant an
irrevocable  proxy to any appropriate person  designated  by the Company or as
required pursuant to  any agreement between the Participant and existing
shareholders of the Company, to vote all Shares obtained by the Participant
pursuant to an Award at all general meetings of Company, and to sign all written
resolutions, waivers, consents etc. of the shareholders of the Company on behalf
of the Participant, including the right to waive on behalf of the Participant
all minimum notice requirements for meetings of shareholders of  the Company.
Such proxy shall remain in effect until the consummation of an IPO, and shall be
irrevocable as the rights of third parties, including investors in the Company,
depend upon such proxy. The proxy shall be personal to the Participant and shall
not survive the transfer of the Participant’s Shares to a third-party
transferee; provided,

14

 

--------------------------------------------------------------------------------

 

however, that upon a transfer of the Participant’s Shares to such a transferee
(subject to the terms and conditions of the Plan concerning any such transfer),
the transferee may be required to grant an irrevocable proxy to such appropriate
person as the Company, in giving its approval to the transfer, so requires. The
proxy may be contained in the Award Agreement of each Participant or otherwise
as the Committee determines. If contained in the Award Agreement, no further
document shall be required to implement such proxy, and the signature of the
Participant on the Award Agreement shall indicate approval of the proxy thereby
granted. The holder of the proxy shall be indemnified and held harmless by the
Company against any cost or expense (including counsel fees) reasonably incurred
by him/her, or any liability (including any sum paid in settlement of a claim
with the approval of the Company) arising out of any act or omission to act in
connection with the voting of the proxy unless arising out of his/her own fraud,
bad faith or gross negligence, to the extent permitted by applicable law. Such
indemnification shall be in addition to any rights of indemnification the holder
of the proxy may have as a director, officer or otherwise under the Company's
Corporate Charter or any agreement, any vote   of shareholders or directors,
insurance policy or otherwise.

21.        Additional Restrictions on Transfer of Shares.

Until such time as the Shares are registered for trade to the public, a
Participant shall not be permitted to transfer, sell, assign, pledge,
hypothecate, or otherwise encumber or dispose of in any way to one or more third
parties other than other than with the prior approval of the Board of Directors,
and in any event, subject to any relevant provisions of the Corporate Charter,
as in effect from time to time, and/or the Award Agreement.

22.       Miscellaneous.

Whenever applicable in the Plan, the singular and the plural, and the masculine,
feminine and neuter shall be freely interchangeable, as the context requires.
The Section headings or titles shall not in any way control the construction of
the language herein, such headings or titles having been inserted solely for the
purpose of simplified reference. Words such as “herein”, “hereof”, “hereto”,
“hereinafter”, “hereby”, and “hereinabove” when used in the Plan refer to the
Plan as a whole, including any applicable Appendices, unless otherwise required
by context.

*     *     *

15

 